Citation Nr: 0312147	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-38 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for teratoembryonal cell carcinoma of the left inguinal 
canal, to include whether the reduction in the rating was 
procedurally correct.  


REPRESENTATION

Appellant represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from the San Juan, Puerto Rico, regional office (RO) of the 
Department of Veterans Affairs (VA).  It was remanded in 
October 1998 to accord the veteran due process.   

This case originally was on appeal from an April 1994 rating 
decision which confirmed and continued a May 1971 rating 
decision, which reduced the veteran's 100 percent disability 
rating for teratoembryonal cell carcinoma of the left 
inguinal canal to a 30 percent rating, and determined that 
the May 1971 rating decision was procedurally correct.  In 
the course of the appeal from the April 1994 rating decision, 
the veteran continued to discuss what he asserted was the 
erroneous reduction in his rating which occurred in the 
May 1971 rating decision.  

There is now before the Board a completed appeal from the May 
1971 rating decision.  The veteran was notified of the May 
20, 1971 rating decision by a letter dated May 27, 1971.  On 
June 2, 1971, the RO received from the veteran a VA Form 21-
4138 in which he expressed disagreement with the May 27, 1971 
determination and asked for a hearing.  Unfortunately, the RO 
did not issue a statement of the case at that time.

Rather, following the Board's October 1998 remand, the RO 
issued a statement of the case on January 26, 2000, which 
concerned the May 1971 rating decision.  The veteran filed a 
VA Form 9, Appeal to the Board, that specifically referred to 
this statement of the case.  The appeal was dated on February 
1, 2000 and filed contemporaneously in his claims folder.  
Thus, the veteran completed his appeal from the May 1971 
rating decision.


In the course of his appeal from the April 1994 rating 
decision, the veteran has contended that there was clear and 
unmistakable error in the May 1971 rating decision.  Because 
the veteran has completed an appeal from the May 1971 rating 
action, which is now before the Board, the May 1971 decision 
that reduced the evaluation is not yet final, and the issue 
of clear and unmistakable error in that rating action does 
not yet arise.  

In a decision dated September 11, 2000, the Board denied 
entitlement to restoration of a 100 percent disability rating 
for teratoembryonal cell carcinoma of the left inguinal 
canal, to include the issue of whether the reduction in 
rating was procedurally correct.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In May 2001, the Secretary filed 
an Unopposed Motion for Remand and Stay of Proceedings 
(Unopposed Motion for Remand) requesting the Court vacate and 
remand the Board's September 2000 decision.  In an Order 
dated May 8, 2001, the Court granted the Unopposed Motion for 
Remand and vacated and remanded the matter pursuant to 38 
U.S.C.A. § 7252(a).

In a decision dated April 30, 2002, the Board denied 
entitlement to restoration of a 100 percent disability rating 
for teratoembryonal cell carcinoma of the left inguinal 
canal, to include the issue of whether the reduction in 
rating was procedurally correct.  The veteran appealed the 
denial to the Court.  In October 2002, the parties filed a 
Joint Motion for Remand and to Stay Proceedings (Joint Motion 
for Remand) requesting the Court vacate and remand the 
Board's April 2002 decision.  In an Order dated 
November 6, 2002, the Court granted the Joint Motion for 
Remand and vacated and remanded the matter pursuant to 
38 U.S.C.A. § 7252(a).  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law; the enactment of the Veterans 
Claims Assistance Act o 2000 (VCAA).  The VCAA became 
effective on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002),  It redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that new section 5103(a), requires VA to inform the 
claimant of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the claimant is to provide.  The Court 
held that BVA's failure to enforce compliance with that 
requirement is remandable error.  

In this case, the Board indicated that although the veteran 
did not receive notice of the provisions of the VCAA, the 
notice of the laws and regulations pertaining to the 
reduction at issue were provided in the statement of the case 
(SOC) and the supplemental statement of the case (SSOC), and 
therefore, he was not prejudiced by the lack of VCAA notice 
received.  The Court held neither the SOC or the SSOC in this 
case fulfilled the requirements that VA must notify the 
veteran of the information and evidence necessary to 
substantiate his claim and that such notice must indicate 
which portion of any such information or evidence is to be 
provided by the veteran and which portion is to be provided 
by VA.  The Court requires that VA must meet the provisions 
set forth in Quartuccio and notice of these provisions must 
be provided to the veteran.  

Accordingly, this case is remanded for the following:

The veteran should be provided all of the 
provisions of the VCAA, specifically to 
include the provisions of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
requiring VA to inform the veteran of the 
information or evidence necessary to 
substantiate his claim, which evidence VA 
will seek to provide, and which evidence 
the veteran is to provide.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




